                Case 1:21-cv-00737-AWI-SAB Document 7 Filed 07/27/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10       JULIO A. ANAYA,                                            Case No. 1:21-cv-00737-SAB-HC

11                        Petitioner,                               FINDINGS AND RECOMMENDATION TO
                                                                    DISMISS PETITION FOR WRIT OF
12               v.                                                 HABEAS CORPUS

13       B. CATES,                                                  ORDER DIRECTING CLERK OF COURT
                                                                    TO RANDOMLY ASSIGN DISTRICT
14                        Respondent.                               JUDGE

15

16              Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2254.

18                                                             I.

19                                                   BACKGROUND

20              On May 7, 2021, Petitioner filed the instant petition for writ of habeas corpus. (ECF No.

21 1). Although it is unclear, Petitioner, who is currently housed at the California Correctional

22 Institution (“CCI”) in Tehachapi, appears to challenge his 2020 Ventura County Superior Court

23 convictions and sentence on various due process grounds in addition to challenging CCI’s

24 disapproval of Petitioner’s requests for early release and sentence recall. (ECF No. 1 at 3–4).
                                                                                                   1


25              On May 14, 2021, the Court ordered Petitioner to show cause why the petition should not

26 be dismissed for failure to exhaust state judicial remedies. (ECF No. 4). To date, no response to
27 the Court’s order to show cause has been filed, and the time for doing so has passed.

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.

                                                               1
             Case 1:21-cv-00737-AWI-SAB Document 7 Filed 07/27/21 Page 2 of 3


 1                                                      II.

 2                                               DISCUSSION

 3          Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

 4 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

 5 to file a response, if it “plainly appears from the petition and any attached exhibits that the

 6 petitioner is not entitled to relief in the district court.”

 7          It appears that Petitioner failed to exhaust his claims raised in the instant petition. A

 8 petitioner in state custody who is proceeding with a petition for writ of habeas corpus must

 9 exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The exhaustion doctrine is based on

10 comity to the state court and gives the state court the initial opportunity to correct the state’s

11 alleged constitutional deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v.

12 Lundy, 455 U.S. 509, 518 (1982). A petitioner can satisfy the exhaustion requirement by

13 providing the highest state court with a full and fair opportunity to consider each claim before

14 presenting it to the federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v.

15 Henry, 513 U.S. 364, 365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971).

16          The petition states that Petitioner did not file a direct appeal, did not seek the highest

17 level of administrative review available, and did not file any other petitions. (ECF No. 1 at 5).

18 Petitioner has failed to respond to the order to show cause. As it appears Petitioner has not

19 sought relief in the California Supreme Court, the Court cannot proceed to the merits of his
20 claims. 28 U.S.C. § 2254(b)(1). Accordingly, the Court finds that Petitioner’s claims are

21 unexhausted and should be dismissed.

22                                                     III.

23                                   RECOMMENDATION & ORDER

24          Based on the foregoing, the undersigned HEREBY RECOMMENDS that the petition for

25 writ of habeas corpus be DISMISSED without prejudice for failure to exhaust state judicial

26 remedies.
27          Further, the Clerk of Court is DIRECTED to randomly assign this action to a District

28 Judge.

                                                         2
            Case 1:21-cv-00737-AWI-SAB Document 7 Filed 07/27/21 Page 3 of 3


 1          This Findings and Recommendation is submitted to the United States District Court

 2 Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304

 3 of the Local Rules of Practice for the United States District Court, Eastern District of California.

 4 Within THIRTY (30) days after service of the Findings and Recommendation, Petitioner may

 5 file written objections with the Court and serve a copy on all parties. Such a document should be

 6 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

 7 District Judge will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C.

 8 § 636(b)(1)(C). Petitioner is advised that failure to file objections within the specified time may

 9 result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

10 (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13 Dated:     July 27, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     3
